Citation Nr: 0805264	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-40 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1963 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Tiger Team located at the Cleveland, Ohio Regional Office of 
the Department of Veterans Affairs (VA), which granted 
service connection for PTSD and assigned a 10 percent 
evaluation, effective September 14, 2004.  

In a September 2005 decision review officer decision, the 
Regional Office in Albuquerque increased the evaluation for 
PTSD to 30 percent, effective September 14, 2004.

In July 2007, the appellant testified before the undersigned 
Veterans Law Judge sitting at the Regional Office in 
Albuquerque.  A copy of the hearing transcript is of record 
and has been reviewed.  The case has since returned to the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking an increased rating for his service-
connected PTSD.  Review of the record reveals that further 
development is necessary prior to analyzing the claim on the 
merits.

During his July 2007 personal hearing, the appellant 
testified that he had recently received outpatient treatment 
(approximately one year) at the VA Medical Center (VAMC) in 
Albuquerque.  Records from such facility were last obtained 
in June 2006.  Thus, the Board finds that the outstanding VA 
treatment records should be obtained and associated with the 
claims folder.  

During the hearing, the appellant also testified that his 
medication prescription for PTSD has changed 3 or 4 times in 
the prior year.  As noted by the appellant's representative, 
the appellant was last afforded a VA examination for PTSD in 
July 2005.  Given the reported changes in medication and the 
suggestion that the appellant's PTSD has worsened since his 
last VA examination, the Board also finds that the appellant 
should be afforded another VA examination to determine the 
current extent of his PTSD. 

Inasmuch as the Board is remanding the increased rating claim 
for a VA examination, the Board notes that in a recent 
decision, the Court held in Vazquez-Flores v. Peak, No. 05-
0355 (U.S. Vet. App. January 30, 2008), that for an increased 
rating claim, section §5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

The record contains VCAA letters (September 2004 and June 
2005) issued prior to Vazquez.  Thus, on remand, the RO 
should provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue a corrective VCAA 
notification letter to the appellant with 
regard to the issue of entitlement to an 
increased rating for PTSD.  See 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  In 
particular, the letter must notify the 
appellant that, to substantiate his 
increased rating claim, 

(a)  he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his 
service-connected PTSD, and the effect 
that the worsening has on his employment 
and daily life; 

(b)  if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on his employment and 
daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; 

(c)  should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and 

(d)  the notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The AOJ should ensure that all 
records to date pertaining to 
PTSD/psychiatric treatment from the VAMC 
in Albuquerque are obtained and 
associated with the claims folder.  

3.  Thereafter, the appellant should be 
scheduled for a VA PTSD examination in 
order to ascertain the current extent of 
such disability.

Prior to the examination, the VA examiner 
is requested to review the claims folder.  
A notation to the effect that this record 
review took place should be included in 
the report.  

The examiner is requested to:  (a) 
determine all current manifestations 
associated with the appellant's service-
connected PTSD and to comment on their 
severity; and (b) specifically address 
the degree of social and occupational 
impairment caused by the appellant's 
PTSD.  A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an initial increased disability 
evaluation for PTSD, currently evaluated 
as 30 percent disabling.    If the appeal 
is denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



